DETAILED ACTION
This is the first Office action on the merits of Application No. 17/177,015. Claims 1-6 are pending.
This application is in condition for allowance except for the following formal matters set forth in the objections below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2021 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
in claim 1, line 1, the phrase “insertion a fixed shaft member” appears to be missing wording and appears it could be –insertion of a fixed shaft member--;
in claim 1, line 35, the phrase “wherein, in a case wherein” appears to have repeated wording and could be –wherein, in a case where--; and
in claim 1, line 37, the phrase “the driving force input member do not makes” appears it should be –the driving force input member does not make—for better form.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 1-6 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious a one-way clutch comprising: wherein the driving force transmitting member includes: a plurality of biasing parts that bias the driving force transmitting member against the fixed shaft member; a first engaging part; and a first ratchet engaging part, wherein, when the second engaging part performs the forward rotation in a state of being engaged with the first engaging part, the second engaging part thereby moves the driving force transmitting member to one side of the thrust direction, so that the second engaging part connects the first ratchet engaging part to the second ratchet engaging part, wherein, in a case where the first ratchet engaging part is in a state of being connected to the second ratchet engaging part, when the driving force input member performs the forward rotation, the driving force input member thereby makes the driving force output member perform the forward rotation, wherein, when the second engaging part performs the reverse rotation in the state of being engaged with the first engaging part, the second engaging part thereby makes the driving force transmitting member perform the reverse rotation, and wherein, in a case where the first ratchet engaging part is in a state of being separated from the second ratchet engaging part, when the driving force input member performs the reverse rotation, the driving force input member does not make the driving force output member perform the reverse rotation, in combination with the other elements required by the claim.
	Claims 2-6 are allowable for being dependent on claim 1.
The closest prior art, Kudo (Japanese document JP2002087611, cited in the IDS dated 2/19/2021), discloses a driving force input member (1), a driving force output member (2), and a driving force transmitting member (2), but does not disclose the driving force transmitting member including a plurality of biasing parts that bias the driving force transmitting member against the fixed shaft and does not disclose the first ratchet engaging part is in a state of being separated from the second ratchet engaging part, when the driving force input member performs the reverse rotation, the driving force input member does not make the driving force output member perform the reverse rotation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Mizusaki (US Patent Publication 2017010660) discloses a driving force input member (42), a driving force output member (54), and a driving force transmitting member (70), but does not disclose the driving force transmitting member including a plurality of biasing parts that bias the driving force transmitting member against the fixed shaft member (paragraph [0018]). Another embodiment of Mizusaki does have a spring (Fig. 15, 90), but does not have a second engaging part on the driving force input member (42).
	Imaizumi (US Patent Publication 20150212456) discloses a driving force transmitting member (104), but does not disclose wherein, when the second engaging part performs the reverse rotation in the state of being engaged with the first engaging part, the second engaging part thereby makes the driving force transmitting member perform the reverse rotation.
	Suzuki (US Patent Publication 20150117918) discloses a driving force transmitting member (55), but does not disclose the driving force transmitting member including a plurality of biasing parts that bias the driving force transmitting member against the fixed shaft member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LORI WU/Examiner, Art Unit 3659